UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7559


JOSEPH M. FULTON,

                       Plaintiff – Appellant,

          v.

WILLIAM W. MUSE, Chairman, Virginia Parole Board,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01214-JCC-JFA)


Submitted:   January 17, 2013              Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Fulton, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph M. Fulton appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have   reviewed   the   record      and   find   no   reversible     error.

Accordingly, we affirm.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2